 

Exhibit 10.1

 

Lazydays Holdings, INC.

 

2019 EMPLOYEE STOCK PURCHASE PLAN

 

1. Purpose. The purpose of the Plan is to provide employees of the Company and
its Designated Companies with an opportunity to purchase Common Stock through
accumulated Contributions. The Company intends for the Plan to qualify as an
“employee stock purchase plan” under Section 423 of the Code and the provisions
of the Plan will be construed so as to extend and limit Plan participation in a
uniform and nondiscriminatory basis consistent with the requirements of Section
423 of the Code.

 

2. Definitions.

 

(a) “Administrator” means the Board or any Committee designated by the Board to
administer the Plan pursuant to Section 14.

 

(b) “Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where options are, or will be, granted under the Plan.

 

(c) “Board” means the Board of Directors of the Company.

 

(d) “Change in Control” means the occurrence of any of the following events:

 

(i) A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group as defined under
applicable the Securities And Exchange Commission regulations (“Person”),
acquires ownership of the stock of the Company that, together with the stock
beneficially owned by such Person, constitutes more than fifty percent (50%) of
the total voting power of the stock of the Company; provided, however, that for
purposes of this subsection, the acquisition of additional stock by any one
Person, who is considered to beneficially own more than fifty percent (50%) of
the total voting power of the stock of the Company as of the date of adoption of
the Plan by the Board will not be considered a Change in Control. Further, if
the stockholders of the Company immediately before such change in ownership
continue to retain immediately after the change in ownership, in substantially
the same proportions as their ownership of shares of the Company’s voting stock
immediately prior to the change in ownership, direct or indirect beneficial
ownership of fifty percent (50%) or more of the total voting power of the stock
of the Company or of the ultimate parent entity of the Company, such event shall
not be considered a Change in Control under this subsection (i). For this
purpose, indirect beneficial ownership shall include, without limitation, an
interest resulting from beneficial ownership of the voting securities of one or
more corporations or other business entities which own the Company, as the case
may be, either directly or through one or more subsidiary corporations or other
business entities or through entities or vehicles established for estate
planning purposes, such as trusts; or

 

(ii) A change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any twelve (12)-month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.
For purposes of this subsection (ii), if any Person is considered to be in
effective control of the Company, the acquisition of additional control of the
Company by the same Person will not be considered a Change in Control; or

 

(iii) A change in the beneficial ownership of all or substantially all of the
Company’s assets which occurs on the date that any Person acquires (or has
acquired during the twelve (12)-month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company that have
a total gross fair market value equal to or more than fifty percent (50%) of the
total gross fair market value of all of the assets of the Company immediately
prior to such acquisition or acquisitions; provided, however, that for purposes
of this subsection, the following will not constitute a change in the beneficial
ownership of a substantial portion of the Company’s assets: (A) a transfer to an
entity that is directly or indirectly controlled by the Company’s stockholders
immediately after the transfer in a transaction approved by the disinterested
members of the Board of Directors or an independent committee thereof, or (B) a
transfer of assets by the Company to: (1) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock in a transaction approved by the disinterested members of the
Board of Directors or an independent committee thereof, (2) an entity, fifty
percent (50%) or more of the total value or voting power of which is
beneficially owned, directly or indirectly, by the Company, (3) a Person, that
owns, directly or indirectly, fifty percent (50%) or more of the total value or
voting power of all the outstanding stock of the Company in a transaction
approved by the disinterested members of the Board of Directors or an
independent committee thereof, or (4) an entity, at least fifty percent (50%) of
the total value or voting power of which is beneficially owned, directly or
indirectly, by a Person described in this subsection (iii)(B)(3). For purposes
of this subsection, gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets.

 

1

 

 

For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase, or acquisition of stock, or similar business
transaction with the Company.

 

Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final U.S. Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.

 

Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be beneficially owned in substantially the same proportions by the
persons who beneficially owned the Company’s securities immediately before such
transaction.

 

(e) “Code” means the U.S. Internal Revenue Code of 1986, as amended. Reference
to a specific section of the Code will include such section, any valid
regulation or other official applicable guidance promulgated under such section,
and any comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

 

(f) “Committee” means a committee of the Board appointed in accordance with
Section 14 hereof.

 

(g) “Common Stock” means the common stock of the Company.

 

(h) “Company” means Lazydays Holdings, Inc., a Delaware corporation, or any
successor thereto.

 

(i) “Compensation” includes an Eligible Employee’s base straight time gross
earnings and includes commissions, but excludes bonuses and other incentive
compensation. The Administrator, in its discretion, may, on a uniform and
nondiscriminatory basis, establish a different definition of Compensation for a
subsequent Offering Period.

 

(j) “Contributions” means the payroll deductions and other additional payments
that the Company may permit to be made by a Participant to fund the exercise of
options granted pursuant to the Plan.

 

(k) “Designated Company” means any Subsidiary of the Company that has been
designated by the Administrator from time to time in its sole discretion as
eligible to participate in the Plan.

 

(l) “Director” means a member of the Board.

 

2

 

 

(m) “Eligible Employee” means any individual who is a common law employee
providing services to the Company or a Designated Company and is customarily
employed for at least twenty (20) hours per week and more than five (5) months
in any calendar year by the Employer. For purposes of the Plan, the employment
relationship will be treated as continuing intact while the individual is on
sick leave or other leave of absence that the Employer approves or is legally
protected under Applicable Laws. Where the period of leave exceeds three (3)
months and the individual’s right to reemployment is not guaranteed either by
statute or by contract, the employment relationship will be deemed to have
terminated three (3) months and one (1) day following the commencement of such
leave. Notwithstanding the foregoing, the Administrator, in its discretion, from
time to time may, prior to an Enrollment Date for all options to be granted on
such Enrollment Date in an Offering, determine (on a uniform and
nondiscriminatory basis or as otherwise permitted by Treasury Regulation Section
1.423-2) that the definition of Eligible Employee will or will not, as
applicable, include an individual if he or she: (i) has not completed at least
two (2) years of service since his or her last hire date (or such lesser period
of time as may be determined by the Administrator in its discretion), (ii)
customarily works not more than twenty (20) hours per week (or such lesser
period of time as may be determined by the Administrator in its discretion),
(iii) customarily works not more than five (5) months per calendar year (or such
lesser period of time as may be determined by the Administrator in its
discretion), (iv) is a highly compensated employee within the meaning of Section
414(q) of the Code, or (v) is a highly compensated employee within the meaning
of Section 414(q) of the Code with compensation above a certain level or is an
officer or subject to the disclosure requirements of Section 16(a) of the
Exchange Act, provided the exclusion is applied with respect to each Offering in
an identical manner to all highly compensated individuals of the Employer whose
Eligible Employees are participating in that Offering. Each exclusion will be
applied with respect to an Offering in a manner complying with U.S. Treasury
Regulation Section 1.423-2(e)(2)(ii).

 

(n) “Employer” means the employer of the applicable Eligible Employee(s).

 

(o) “Enrollment Date” means the first Trading Day of an Offering Period.

 

(p) “Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended,
including the rules and regulations promulgated thereunder.

 

(q) “Exercise Date” means a date on which each outstanding option granted under
the Plan will be exercised (except if the Plan has been terminated), as may be
determined by the Administrator, in its discretion and on a uniform and
nondiscriminatory basis from time to time prior to an Enrollment Date for all
options to be granted on such Enrollment Date. For purposes of clarification,
there may be multiple Exercise Dates during an Offering Period.

 

(r) “Fair Market Value” means, as of any date, the value of a Share of Common
Stock determined as follows:

 

(i) the Fair Market Value will be the closing sales price for Common Stock as
quoted on any established stock exchange or national market system (including
without limitation the NASDAQ Capital Market , the NASDAQ Global Select Market
or the NASDAQ Global Market of The NASDAQ Stock Market, or the New York Stock
Exchange) on which the Common Stock is listed on the date of determination (or
the closing bid, if no sales were reported), as reported in The Wall Street
Journal or such other source as the Administrator deems reliable. If the
determination date for the Fair Market Value occurs on a non-trading day (i.e.,
a weekend or holiday), the Fair Market Value will be such price on the
immediately preceding trading day, unless otherwise determined by the
Administrator. In the absence of an established market for the Common Stock, the
Fair Market Value thereof will be determined in good faith by the Administrator.
The determination of fair market value for purposes of tax withholding may be
made in the Administrator’s discretion subject to Applicable Laws and is not
required to be consistent with the determination of Fair Market Value for other
purposes.

 

(ii) In the absence of an established market for the Common Stock, the Fair
Market Value thereof will be determined in good faith by the Administrator.

 

(s) “Fiscal Year” means a fiscal year of the Company.

 

(t) “New Exercise Date” means a new Exercise Date if the Administrator shortens
any Offering Period then in progress.

 

(u) “Offering” means an offer under the Plan of an option that may be exercised
during an Offering Period as further described in Section 4. For purposes of the
Plan, the Administrator may designate separate Offerings under the Plan (the
terms of which need not be identical) in which Eligible Employees of one or more
Employers will participate, even if the dates of the applicable Offering Periods
of each such Offering are identical and the provisions of the Plan will
separately apply to each Offering. To the extent permitted by U.S. Treasury
Regulation Section 1.423-2(a)(1), the terms of each Offering need not be
identical provided that the terms of the Plan and an Offering together satisfy
U.S. Treasury Regulation Section 1.423-2(a)(2) and (a)(3).

 

3

 

 

(v) “Offering Period” means a period beginning on such date as may be determined
by the Administrator in its discretion and ending on such Exercise Date as may
be determined by the Administrator in its discretion, in each case on a uniform
and nondiscriminatory basis. The duration and timing of Offering Periods may be
changed pursuant to Sections 4, 19 and 20.

 

(w) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

 

(x) “Participant” means an Eligible Employee that participates in the Plan.

 

(y) “Plan” means this Lazydays Holdings, Inc. 2019 Employee Stock Purchase Plan.

 

(z) “Purchase Period” means the period, as determined by the Administrator in
its discretion on a uniform and nondiscriminatory basis, during an Offering
Period that commences on the Offering Period’s Enrollment Date and ends on the
next Exercise Date, except that if the Administrator determines that more than
one Purchase Period should occur within an Offering Period, subsequent Purchase
Periods within such Offering Period commence after one Exercise Date and end
with the next Exercise Date at such time or times as the Administrator
determines prior to the commencement of the Offering Period.

 

(aa) “Purchase Price” means the price per Share of the Shares purchased under
any option granted under the Plan as determined by the Administrator from time
to time, in its discretion and on a uniform and nondiscriminatory basis for all
options to be granted on an Enrollment Date. With respect to any option granted
under this Plan, the initial Purchase Price shall not be less than the lesser of
85% of the Fair Market Value of a Share on (i) the Enrollment Date and (ii) the
Exercise Date, or such other amount as may be required under Section 423 of the
Code.

 

(bb) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

 

(cc) “Trading Day” means a day on which the national stock exchange upon which
the Common Stock is listed is open for trading.

 

(dd) “U.S. Treasury Regulations” means the Treasury regulations of the Code.
Reference to a specific Treasury Regulation will include such Treasury
Regulation, the section of the Code under which such regulation was promulgated,
and any comparable provision of any future legislation or regulation amending,
supplementing, or superseding such Section or regulation.

 

3. Eligibility.

 

(a) Offering Periods. Any Eligible Employee on a given Enrollment Date will be
eligible to participate in the Plan, subject to the requirements of Section 5.

 

(b) Non-U.S. Employees. Eligible Employees who are citizens or residents of a
non-U.S. jurisdiction (without regard to whether they also are citizens or
residents of the United States or resident aliens (within the meaning of Section
7701(b)(1)(A) of the Code)) may be excluded from participation in the Plan or an
Offering if the participation of such Eligible Employees is prohibited under the
laws of the applicable jurisdiction or if complying with the laws of the
applicable jurisdiction would cause the Plan or an Offering to violate Section
423 of the Code.

 

4

 

 

(c) Limitations. Any provisions of the Plan to the contrary notwithstanding, no
Eligible Employee will be granted an option under the Plan (i) to the extent
that, immediately after the grant, such Eligible Employee (or any other person
whose stock would be attributed to such Eligible Employee pursuant to Section
424(d) of the Code) would own capital stock of the Company or any Parent or
Subsidiary of the Company and/or hold outstanding options to purchase such stock
possessing five percent (5%) or more of the total combined voting power or value
of all classes of the capital stock of the Company or of any Parent or
Subsidiary of the Company, or (ii) to the extent that his or her rights to
purchase stock under all employee stock purchase plans (as defined in Section
423 of the Code) of the Company or any Parent or Subsidiary of the Company
accrues at a rate, which exceeds twenty-five thousand dollars ($25,000) worth of
stock (determined at the Fair Market Value of the stock at the time such option
is granted) for each calendar year in which such option is outstanding at any
time, as determined in accordance with Section 423 of the Code and the
regulations thereunder.

 

4. Offering Periods. Offering Periods will expire on the earliest to occur of
(i) the completion of the purchase of Shares on the last Exercise Date occurring
within twenty-seven (27) months of the applicable Enrollment Date on which the
option to purchase Shares was granted, or (ii) such shorter period as may be
established by the Administrator from time to time, in its discretion and on a
uniform and nondiscriminatory basis, prior to an Enrollment Date for all options
to be granted on such Enrollment Date.

 

5. Participation. An Eligible Employee may participate in the Plan by (i)
submitting to the Company’s stock administration office (or its designee) a
properly completed subscription agreement authorizing Contributions in the form
provided by the Administrator for such purpose (which may be an on-line
electronic agreement or an agreement similar to the form attached hereto as
Exhibit A) or (ii) following an electronic or other enrollment procedure
determined by the Administrator, in either case on or before a date determined
by the Administrator prior to an applicable Enrollment Date.

 

6. Contributions.

 

(a) At the time a Participant enrolls in the Plan pursuant to Section 5, he or
she will elect to have Contributions (in the form of payroll deductions or
otherwise, to the extent permitted by the Administrator) made on each pay day
during the Offering Period in an amount that will be subject to such limits as
the Administrator may establish from time to time, in its discretion and on a
uniform and nondiscriminatory basis, for all options to be granted on any
Enrollment Date. The Administrator, in its sole discretion, may permit all
Participants in a specified Offering to contribute amounts to the Plan through
payment by cash, check or other means set forth in the subscription agreement
prior to each Exercise Date of each Purchase Period. A Participant’s
subscription agreement will remain in effect for successive Offering Periods
unless terminated as provided in Section 10 hereof.

 

(b) In the event Contributions are made in the form of payroll deductions, such
payroll deductions for a Participant will commence on the first pay day
following the Enrollment Date and will end on the last pay day on or prior to
the last Exercise Date of such Offering Period to which such authorization is
applicable, unless sooner terminated by the Participant as provided in Section
10 hereof.

 

(c) All Contributions made for a Participant will be credited to his or her
account under the Plan and Contributions will be made in whole percentages of
his or her Compensation only. A Participant may not make any additional payments
into such account.

 

(d) A Participant may discontinue his or her participation in the Plan as
provided under Section 10. Except as may be permitted by the Administrator, as
determined in its sole discretion, a Participant may not change the rate of his
or her Contributions during an Offering Period.

 

(e) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(c), a Participant’s Contributions
may be decreased to zero percent (0%) at any time during a Purchase Period.
Subject to Section 423(b)(8) of the Code and Section 3(c) hereof, Contributions
will recommence at the rate originally elected by the Participant effective as
of the beginning of the first Purchase Period scheduled to end in the following
calendar year, unless terminated by the Participant as provided in Section 10.

 

(f) Notwithstanding any provisions to the contrary in the Plan, the
Administrator may allow Participants to participate in the Plan via cash
contributions instead of payroll deductions if (i) payroll deductions are not
permitted under applicable local law, or (ii) the Administrator determines that
cash contributions are permissible under Section 423 of the Code.

 

5

 

 

(g) At the time the option is exercised, in whole or in part, or at the time
some or all of the Common Stock issued under the Plan is disposed of (or any
other time that a taxable event related to the Plan occurs), the Participant
must make adequate provision for the Company’s or Employer’s federal, state,
local or any other tax liability payable to any authority including taxes
imposed by jurisdictions outside of the U.S., national insurance, social
security or other tax withholding obligations, if any, which arise upon the
exercise of the option or the disposition of the Common Stock (or any other time
that a taxable event related to the Plan occurs). At any time, the Company or
the Employer may, but will not be obligated to, withhold from the Participant’s
compensation the amount necessary for the Company or the Employer to meet
applicable withholding obligations, including any withholding required to make
available to the Company or the Employer any tax deductions or benefits
attributable to sale or early disposition of Common Stock by the Eligible
Employee. In addition, the Company or the Employer may, but will not be
obligated to, withhold from the proceeds of the sale of Common Stock or any
other method of withholding the Company or the Employer deems appropriate to the
extent permitted by U.S. Treasury Regulation Section 1.423-2(f).

 

7. Grant of Option. On the Enrollment Date of each Offering Period, each
Eligible Employee participating in such Offering Period will be granted an
option to purchase on each Exercise Date during such Offering Period (at the
applicable Purchase Price) up to a number of Shares of Common Stock determined
by dividing such Eligible Employee’s Contributions accumulated prior to such
Exercise Date and retained in the Eligible Employee’s account as of the Exercise
Date by the applicable Purchase Price; provided that in no event will an
Eligible Employee be permitted to purchase during each Purchase Period more than
a maximum number of Shares of Common Stock determined by the Administrator prior
to the first Offering Period, if any (with such number subject to any adjustment
pursuant to Section 19) and provided further that such purchase will be subject
to the limitations set forth in Sections 3(c) and 13. The Eligible Employee may
accept the grant of such option by electing to participate in the Plan in
accordance with the requirements of Section 5. The Administrator may, for future
Offering Periods, increase or decrease, in its absolute discretion, the maximum
number of Shares of Common Stock that an Eligible Employee may purchase during
each Purchase Period. Exercise of the option will occur as provided in Section
8, unless the Participant has withdrawn pursuant to Section 10. The option will
expire on the last day of the Offering Period.

 

8. Exercise of Option.

 

(a) Unless a Participant withdraws from the Plan as provided in Section 10, his
or her option for the purchase of Shares of Common Stock will be exercised
automatically on each Exercise Date, and the maximum number of full Shares
subject to the option will be purchased for such Participant at the applicable
Purchase Price with the accumulated Contributions from his or her account. No
fractional Shares of Common Stock will be purchased; any Contributions
accumulated in a Participant’s account, which are not sufficient to purchase a
full Share will be retained in the Participant’s account for the subsequent
Purchase Period or Offering Period, subject to earlier withdrawal by the
Participant as provided in Section 10. Any other funds left over in a
Participant’s account after the Exercise Date will be returned to the
Participant. During a Participant’s lifetime, a Participant’s option to purchase
Shares hereunder is exercisable only by him or her.

 

(b) If the Administrator determines that, on a given Exercise Date, the number
of Shares of Common Stock with respect to which options are to be exercised may
exceed (i) the number of Shares of Common Stock that were available for sale
under the Plan on the Enrollment Date of the applicable Offering Period, or (ii)
the number of Shares of Common Stock available for sale under the Plan on such
Exercise Date, the Administrator may in its sole discretion (x) provide that the
Company will make a pro rata allocation of the Shares of Common Stock available
for purchase on such Enrollment Date or Exercise Date, as applicable, in as
uniform a manner as will be practicable and as it will determine in its sole
discretion to be equitable among all Participants exercising options to purchase
Common Stock on such Exercise Date, and continue all Offering Periods then in
effect or (y) provide that the Company will make a pro rata allocation of the
Shares of Common Stock available for purchase on such Enrollment Date or
Exercise Date, as applicable, in as uniform a manner as will be practicable and
as it will determine in its sole discretion to be equitable among all
participants exercising options to purchase Common Stock on such Exercise Date,
and terminate any or all Offering Periods then in effect pursuant to Section 20.
The Company may make a pro rata allocation of the Shares available on the
Enrollment Date of any applicable Offering Period pursuant to the preceding
sentence, notwithstanding any authorization of additional Shares for issuance
under the Plan by the Company’s stockholders subsequent to such Enrollment Date.

 

6

 

 





9. Delivery. As soon as reasonably practicable after each Exercise Date on which
a purchase of Shares of Common Stock occurs, the Company will arrange the
delivery to each Participant of the Shares purchased upon exercise of his or her
option in a form determined by the Administrator (in its sole discretion) and
pursuant to rules established by the Administrator. The Company may permit or
require that Shares be deposited directly with a broker designated by the
Company or to a designated agent of the Company, and the Company may utilize
electronic or automated methods of Share transfer. The Company may require that
Shares be retained with such broker or agent for a designated period of time
and/or may establish other procedures to permit tracking of disqualifying
dispositions of such Shares. No Participant will have any voting, dividend, or
other stockholder rights with respect to Shares of Common Stock subject to any
option granted under the Plan until such Shares have been purchased and
delivered to the Participant as provided in this Section 9.

 

10. Withdrawal.

 

(a) A Participant may withdraw all but not less than all the Contributions
credited to his or her account and not yet used to exercise his or her option
under the Plan at any time, subject to any limitations imposed by the
Administrator and/or by Company policies, by (i) submitting to the Company’s
stock administration office (or its designee) a written notice of withdrawal in
the form determined by the Administrator for such purpose, or (ii) following an
electronic or other withdrawal procedure determined by the Administrator. All of
the Participant’s Contributions credited to his or her account will be paid to
such Participant promptly after receipt of notice of withdrawal and such
Participant’s option for the Offering Period will be automatically terminated,
and no further Contributions for the purchase of Shares will be made for such
Offering Period. If a Participant withdraws from an Offering Period,
Contributions will not resume at the beginning of the succeeding Offering
Period, unless the Participant re-enrolls in the Plan in accordance with the
provisions of Section 5.

 

(b) A Participant’s withdrawal from an Offering Period will not have any effect
on his or her eligibility to participate in any similar plan that may hereafter
be adopted by the Company or in succeeding Offering Periods that commence after
the termination of the Offering Period from which the Participant withdraws.

 

11. Termination of Employment. Upon a Participant’s ceasing to be an Eligible
Employee, for any reason, he or she will be deemed to have elected to withdraw
from the Plan and the Contributions credited to such Participant’s account
during the Offering Period but not yet used to purchase Shares of Common Stock
under the Plan will be returned to such Participant or, in the case of his or
her death, to the person or persons entitled thereto under Section 15, and such
Participant’s option will be automatically terminated. Unless otherwise provided
by the Administrator, a Participant whose employment transfers between entities
through a termination with an immediate rehire (with no break in service) by the
Company or a Designated Company will not be treated as terminated under the
Plan.

 

12. Interest. No interest will accrue on the Contributions of a participant in
the Plan, except as may be required by Applicable Law, as determined by the
Company, and if so required by the laws of a particular jurisdiction, except to
the extent otherwise permitted by U.S. Treasury Regulation Section 1.423-2(f).

 

13. Stock.

 

(a) Subject to adjustment upon changes in capitalization of the Company as
provided in Section 19 hereof, the maximum number of Shares of Common Stock that
will be made available for sale under the Plan will be 900,000 Shares of Common
Stock.

 

(b) Until the Shares of Common Stock are issued (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company), a Participant will have only the rights of an unsecured creditor with
respect to such Shares, and no right to vote or receive dividends or any other
rights as a stockholder will exist with respect to such Shares.

 

(c) Shares of Common Stock to be delivered to a Participant under the Plan will
be registered in the name of the Participant or in the name of the Participant
and his or her spouse, as the Participant may elect.

 

7

 

 



14. Administration. The Plan will be administered by the Board or a Committee
appointed by the Board, which Committee will be constituted to comply with
Applicable Laws. The Administrator will have full and exclusive discretionary
authority to construe, interpret and apply the terms of the Plan, to delegate
ministerial duties to any of the Company’s employees, to designate separate
Offerings under the Plan, to designate Subsidiaries of the Company as
participating in the Plan, to determine eligibility, to adjudicate all disputed
claims filed under the Plan and to establish such procedures that it deems
necessary for the administration of the Plan (including, without limitation, to
adopt such procedures and sub-plans as are necessary or appropriate to permit
the participation in the Plan by employees who are foreign nationals or employed
outside the U.S., the terms of which sub-plans may take precedence over other
provisions of this Plan, with the exception of Section 13(a) hereof, but unless
otherwise superseded by the terms of such sub-plan, the provisions of this Plan
will govern the operation of such sub-plan). Without limiting the generality of
the foregoing, the Administrator is specifically authorized to adopt rules and
procedures regarding eligibility to participate, the definition of Compensation,
handling of Contributions, making of Contributions to the Plan (including,
without limitation, in forms other than payroll deductions), establishment of
bank or trust accounts to hold Contributions, payment of interest, conversion of
local currency, obligations to pay payroll tax, determination of beneficiary
designation requirements, withholding procedures and handling of stock
certificates that vary with applicable local requirements. The Administrator
also is authorized to determine that, to the extent permitted by U.S. Treasury
Regulation Section 1.423-2(f), the terms of an option granted under the Plan or
an Offering to citizens or residents of a non-U.S. jurisdiction will be less
favorable than the terms of options granted under the Plan or the same Offering
to employees residing solely in the U.S. Every finding, decision, and
determination made by the Administrator will, to the full extent permitted by
law, be final and binding upon all parties.

 

15. Designation of Beneficiary.

 

(a) If permitted by the Administrator, a Participant may file a designation of a
beneficiary who is to receive any Shares of Common Stock and cash, if any, from
the Participant’s account under the Plan in the event of such Participant’s
death subsequent to an Exercise Date on which the option is exercised but prior
to delivery to such Participant of such Shares and cash. In addition, if
permitted by the Administrator, a Participant may file a designation of a
beneficiary who is to receive any cash from the Participant’s account under the
Plan in the event of such Participant’s death prior to exercise of the option.
If a Participant is married and the designated beneficiary is not the spouse,
spousal consent will be required for such designation to be effective.

 

(b) Such designation of beneficiary may be changed by the Participant at any
time by notice in a form determined by the Administrator. In the event of the
death of a Participant and in the absence of a beneficiary validly designated
under the Plan who is living at the time of such Participant’s death, the
Company will deliver such Shares and/or cash to the executor or administrator of
the estate of the Participant, or if no such executor or administrator has been
appointed (to the knowledge of the Company), the Company, in its discretion, may
deliver such Shares and/or cash to the spouse or to any one or more dependents
or relatives of the Participant, or if no spouse, dependent or relative is known
to the Company, then to such other person as the Company may designate.

 

(c) All beneficiary designations will be in such form and manner as the
Administrator may designate from time to time. Notwithstanding Sections 15(a)
and (b) above, the Company and/or the Administrator may decide not to permit
such designations by Participants in non-U.S. jurisdictions to the extent
permitted by U.S. Treasury Regulation Section 1.423-2(f).

 

16. Transferability. Neither Contributions credited to a Participant’s account
nor any rights with regard to the exercise of an option or to receive Shares of
Common Stock under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 15 hereof) by the Participant. Any such attempt at
assignment, transfer, pledge or other disposition will be without effect, except
that the Company may treat such act as an election to withdraw funds from an
Offering Period in accordance with Section 10 hereof.

 

17. Use of Funds. The Company may use all Contributions received or held by it
under the Plan for any corporate purpose, and the Company will not be obligated
to segregate such Contributions. Until Shares of Common Stock are issued,
Participants will have only the rights of an unsecured creditor with respect to
such Contributions and such Shares.

 

8

 

 



18. Reports. Individual accounts will be maintained for each Participant in the
Plan. Statements of account will be given to participating Eligible Employees at
least annually, which statements will set forth the amounts of Contributions,
the Purchase Price, the number of Shares of Common Stock purchased and the
remaining cash balance, if any.

 

19. Adjustments, Dissolution, Liquidation, Merger, or Change in Control.

 

(a) Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, Common Stock, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Common Stock or other securities of the Company, or other change in the
corporate structure of the Company affecting the Common Stock occurs, the
Administrator, in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, will, in such
manner as it may deem equitable, adjust the number and class of Common Stock
that may be delivered under the Plan, the Purchase Price per share and the
number of shares of Common Stock covered by each option under the Plan that has
not yet been exercised, and the numerical limits of Sections 7 and 13.

 

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, any Offering Period then in progress will be
shortened by setting a New Exercise Date, and will terminate immediately prior
to the consummation of such proposed dissolution or liquidation, unless provided
otherwise by the Administrator. The New Exercise Date will be before the date of
the Company’s proposed dissolution or liquidation. The Administrator will notify
each Participant in writing or electronically, prior to the New Exercise Date,
that the Exercise Date for the Participant’s option has been changed to the New
Exercise Date and that the Participant’s option will be exercised automatically
on the New Exercise Date, unless prior to such date the Participant has
withdrawn from the Offering Period as provided in Section 10 hereof.

 

(c) Merger or Change in Control. In the event of a merger or Change in Control,
each outstanding option will be assumed or an equivalent option substituted by
the successor corporation or a Parent or Subsidiary of the successor
corporation. In the event that the successor corporation refuses to assume or
substitute for the option, the Offering Period with respect to which such option
relates will be shortened by setting a New Exercise Date on which such Offering
Period will end. The New Exercise Date will occur before the date of the
Company’s proposed merger or Change in Control. The Administrator will notify
each Participant in writing or electronically prior to the New Exercise Date,
that the Exercise Date for the Participant’s option has been changed to the New
Exercise Date and that the Participant’s option will be exercised automatically
on the New Exercise Date, unless prior to such date the Participant has
withdrawn from the Offering Period as provided in Section 10 hereof.

 

20. Amendment or Termination.

 

(a) The Administrator, in its sole discretion, may amend, suspend, or terminate
the Plan, or any part thereof, at any time and for any reason. If the Plan is
terminated, the Administrator, in its discretion, may elect to terminate all
outstanding Offering Periods either immediately or upon completion of the
purchase of Shares of Common Stock on the next Exercise Date (which may be
sooner than originally scheduled, if determined by the Administrator in its
discretion), or may elect to permit Offering Periods to expire in accordance
with their terms (and subject to any adjustment pursuant to Section 19). If the
Offering Periods are terminated prior to expiration, all amounts then credited
to Participants’ accounts that have not been used to purchase Shares of Common
Stock will be returned to the Participants (without interest thereon, except as
otherwise required under Applicable Laws, as further set forth in Section 12
hereof) as soon as administratively practicable.

 

(b) Without stockholder consent and without limiting Section 20(a), the
Administrator will be entitled to change the Offering Periods or Purchase
Periods, designate separate Offerings, limit the frequency and/or number of
changes in the amount withheld during an Offering Period, establish the exchange
ratio applicable to amounts withheld in a currency other than U.S. dollars,
permit Contributions in excess of the amount designated by a Participant in
order to adjust for delays or mistakes in the Company’s processing of properly
completed Contribution elections, establish reasonable waiting and adjustment
periods and/or accounting and crediting procedures to ensure that amounts
applied toward the purchase of Common Stock for each Participant properly
correspond with Contribution amounts, and establish such other limitations or
procedures as the Administrator determines in its sole discretion advisable that
are consistent with the Plan.

 

9

 

 

(c) In the event the Administrator determines that the ongoing operation of the
Plan may result in unfavorable financial accounting consequences, the
Administrator may, in its discretion and, to the extent necessary or desirable,
modify, amend or terminate the Plan to reduce or eliminate such accounting
consequence including, but not limited to:

 

(i) amending the Plan to conform with the safe harbor definition under the
Financial Accounting Standards Board Accounting Standards Codification Topic 718
(or any successor thereto), including with respect to an Offering Period
underway at the time;

 

(ii) altering the Purchase Price for any Offering Period or Purchase Period
including an Offering Period or Purchase Period underway at the time of the
change in Purchase Price;

 

(iii) shortening any Offering Period or Purchase Period by setting a New
Exercise Date, including an Offering Period or Purchase Period underway at the
time of the Administrator action;

 

(iv) reducing the maximum percentage of Compensation a Participant may elect to
set aside as Contributions; and

 

(v) reducing the maximum number of Shares of Common Stock a Participant may
purchase during any Offering Period or Purchase Period.

 

Such modifications or amendments will not require stockholder approval or the
consent of any Participants.

 

21. Notices. All notices or other communications by a Participant to the Company
under or in connection with the Plan will be deemed to have been duly given when
received in the form and manner specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.

 

22. Conditions Upon Issuance of Shares. Shares of Common Stock will not be
issued with respect to an option unless the exercise of such option and the
issuance and delivery of such Shares pursuant thereto will comply with all
applicable provisions of law, domestic or foreign, including, without
limitation, the U.S. Securities Act of 1933, as amended, the Exchange Act, the
rules and regulations promulgated thereunder, and the requirements of any stock
exchange upon which the Shares may then be listed, and will be further subject
to the approval of counsel for the Company with respect to such compliance.

 

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

 

23. Code Section 409A. The 423 Plan is exempt from the application of Code
Section 409A and any ambiguities herein will be interpreted to so be exempt from
Code Section 409A. In furtherance of the foregoing and notwithstanding any
provision in the Plan to the contrary, if the Administrator determines that an
option granted under the Plan may be subject to Code Section 409A or that any
provision in the Plan would cause an option under the Plan to be subject to Code
Section 409A, the Administrator may amend the terms of the Plan and/or of an
outstanding option granted under the Plan, or take such other action the
Administrator determines is necessary or appropriate, in each case, without the
Participant’s consent, to exempt any outstanding option or future option that
may be granted under the Plan from or to allow any such options to comply with
Code Section 409A, but only to the extent any such amendments or action by the
Administrator would not violate Code Section 409A. Notwithstanding the
foregoing, the Company will have no liability to a Participant or any other
party if any option to purchase Common Stock under the Plan that is intended to
be exempt from or compliant with Code Section 409A is not so exempt or compliant
or for any action taken by the Administrator with respect thereto. The Company
makes no representation that any option to purchase Common Stock under the Plan
is compliant with Code Section 409A.

 

10

 

 

24. Term of Plan. The Plan will become effective upon approval by the
stockholders. It will continue in effect for a term of twenty (20) years, unless
sooner terminated under Section 20.

 

25. Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board. Such stockholder approval will be obtained in the manner
and to the degree required under Applicable Laws.

 

26. Governing Law. The Plan will be governed by, and construed in accordance
with, the laws of the State of Delaware (except its choice-of-law provisions).

 

27. No Right to Employment. Participation in the Plan by a Participant will not
be construed as giving a Participant the right to be retained as an employee of
the Company or a Subsidiary or affiliate of the Company, as applicable. Further,
the Company or a Subsidiary or affiliate of the Company may dismiss a
Participant from employment at any time, free from any liability or any claim
under the Plan.

 

28. Severability. If any provision of the Plan is or becomes or is deemed to be
invalid, illegal, or unenforceable for any reason in any jurisdiction or as to
any Participant, such invalidity, illegality or unenforceability will not affect
the remaining parts of the Plan, and the Plan will be construed and enforced as
to such jurisdiction or Participant as if the invalid, illegal or unenforceable
provision had not been included.

 

29. Compliance with Applicable Laws. The terms of this Plan are intended to
comply with all Applicable Laws and will be construed accordingly.

 

11

 

